STATE OF LOUISIANA


                              COURT OF APPEAL


                               FIRST CIRCUIT




                                2022 KA 0561




                              STATE OF LOUISIANA


                                    VERSUS


                      BRITTANY JOILE PALMER SULLIVAN




                                                Judgment Rendered:       NOV 17 2022




          On Appeal from the Twenty -First Judicial District Court
                       In and for the Parish of Livingston
                               State of Louisiana
                               Docket No. 41072
                Honorable Erika W. Sledge, Judge Presiding




Scott M. Perrilloux                         Counsel for Plaintiff/ Appellee
District Attorney                           State of Louisiana
and

Zachary Daniels
Assistant District Attorney
Livingston, Louisiana


Peggy J. Sullivan                           Counsel for Defendant/ Appellant
Louisiana Appellate Project                 Brittany Joile Palmer Sullivan
Monroe, Louisiana




      BEFORE:       McDONALD, McCLENDON, AND HOLDRIDGE, 33.




      U
McCLENDON, J.


        Defendant,       Brittany Joile Palmer Sullivan, was charged by amended bill of

information with principal to possession with intent to distribute less than 28 grams of

methamphetamine, a schedule II controlled dangerous substance ( CDS),                       a violation of



LSA- R. S. 40: 967( A) & ( B)( 1)(   a).   She pled not guilty. Following a jury trial, defendant

was found guilty as charged.               She moved for a post -verdict judgment of acquittal.


Thereafter, the State filed a habitual offender bill of information against defendant,


alleging she was a third -felony habitual offender.'            During the hearing on the habitual

offender bill, the court denied the motion for post -verdict judgment of acquittal,'                   and



immediately thereafter, defendant was adjudged a third -felony habitual offender and

sentenced to fifteen years at hard labor without benefit of probation, parole, or suspension

of sentence.     Defendant moved for reconsideration of sentence, but the motion was denied.

She now appeals,          challenging the sentence imposed as constitutionally excessive,

challenging the failure to observe a delay between the denial of the motion for post -

verdict judgment of acquittal and sentencing, and challenging the restriction of parole.

For the following reasons, we affirm the conviction and habitual offender adjudication,

vacate the sentence, and remand for resentencing.

                                                  FACTS


         On March 4, 2020, the Livingston Parish Sheriff's Office executed a search warrant


for the residence and property of Charles Sullivan in Livingston Parish. During the search,

the police officers discovered defendant in her bedroom with three young children between

the ages of three and five years old.        After being advised of her Miranda3 rights, defendant




1 Predicate #   1 was set forth as defendant's March 25, 2013 no contest plea, under Twenty- first Judicial
District Court docket # 28549, to possession of methamphetamine, a schedule II CDS.       Predicate # 2 was

set forth as defendant' s May 5, 2014 no contest plea, under Twenty-first Judicial District Court docket
 30705 to creation or operation of a clandestine laboratory (count I), and possession of methamphetamine,
a schedule II CDS ( count II).

2 The transcript of the habitual offender hearing contains two statements reflecting the trial court's belief
that defendant' s motion for post -verdict judgment of acquittal had been resolved on a previous date;
however, there is nothing in the record supporting those statements, and the State concedes in its appellate
brief that the motion for post -verdict judgment of acquittal was denied on the same day the sentence was
imposed. Thus, it appears that the trial court's belief that defendant's motion for post -verdict judgment of
acquittal had been resolved on a previous date was incorrect. Regardless, the trial court definitively denied
the post -verdict judgment of acquittal during the hearing by explicitly stating, " Just out of an abundance
of caution, the Court will just state again for the record that that motion is denied."
3 Miranda v. Arizona, 384 U. S. 436, 86 S.Ct. 1502, 16 L. Ed. 2d 694 ( 1966).



                                                      2
indicated there were narcotics in a lunch box in the closet.       The lunch box contained a

digital   weight    scale,   plastic   bags with approximately fifteen   grams   of   suspected


methamphetamine,         a small bag containing methamphetamine,         a   methamphetamine



smoking pipe, numerous small plastic bags, and a plastic spoon. Thereafter, defendant

admitted that she and Charles Sullivan had been distributing methamphetamine.

                                       EXCESSIVE SENTENCE


          In assignment of error number 1, defendant contends the sentence imposed was


constitutionally excessive considering the facts and circumstances of the case and her

background.        In assignment of error number 2, she contends the trial court erred in


denying the motion to reconsider sentence because the sentence was excessive.              She


combines these assignments of error for purposes of argument. She argues that neither


her predicate offenses         nor the    unanimous verdict should have      been considered


aggravating factors. Additionally, she argues that the trial court failed to set forth the

aggravating and mitigating factors considered.         Our disposition of assignment of error


number 3 causes us to pretermit consideration of these assignments of error.


                                  FAILURE TO OBSERVE DELAY


          In assignment of error number 3, defendant contends the trial court failed to

observe a twenty -four- hour delay between the denial of the motion for post -verdict

judgment of acquittal and sentencing. She argues in the absence of an express waiver,

she was entitled to a twenty -four- hour delay between the denial of the motion for post -

verdict judgment of acquittal and sentencing. The State concedes that this assignment of

error has merit, and we agree.


          Louisiana Code of Criminal Procedure article 873 mandates that a sentence shall

not be imposed until at least twenty-four hours after a motion for new trial, or in arrest

of judgment, is overruled, unless " the defendant expressly waives" the required delay or

pleads guilty. See State v. Landry, 2019- 0486 ( La. App. 1 Cir. 2/ 21/ 20),     297 So -3d 8,


22. Although LSA-C. Cr. P. art. 873 does not explicitly mandate that a sentence shall not

be imposed until at least twenty-four hours after a motion for post -verdict judgment of

acquittal is overruled,       this Court has previously applied the twenty-four hour delay
                                                                                            See
required by LSA- C. Cr.P. art. 873 to motions for a post -verdict judgment of acquittal.


                                                  3
State v. Landry, 297 So. 3d at 22 n. 5. Where a defendant does not expressly waive the

delay required by LSA- C. Cr. P.      art.   873 and challenges the sentence on appeal, the

sentence must be vacated and the matter must be remanded so that a sentence can be


legally imposed. State v. Gardner, 2016- 0192 ( La. App. 1 Cir. 9/ 19/ 16),              204 So. 3d 265,


270. Nevertheless, the Louisiana Supreme Court has indicated that in the absence of

prejudice to the defendant, such as when the sentence is mandatory, reversal of the

sentence is not warranted .4 See State v. Seals, 95- 0305 ( La. 11/ 25/ 96), 684 So. 2d 368,


380, cert. denied, 520 U. S. 1199, 117 S. Ct. 1558, 137 L. Ed. 2d 705 ( 1997).

         In the instant matter, the trial court denied defendant's motion for post -verdict


judgment of acquittal during the same hearing at which defendant was adjudged and

sentenced as an habitual offender. Consequently, the trial court did not observe the

required twenty-four hour delay between denying defendant's motion for post -verdict

judgment of acquittal and imposing defendant's sentence. ( R. 590, 615- 16).                   The record


reflects that defendant did not expressly waive the delay, nor did she plead guilty.

Moreover, the sentence imposed was not mandatory, and defendant has challenged her

sentence on appeal. Accordingly, we are required to vacate the sentence and remand

this matter for resentencing.         See State v. Gardner, 204 So. 3d                at 270- 71. This


assignment of error has merit.

                                       ILLEGAL SENTENCE


         In assignment of error number 4, defendant contends the trial court erred in ordering

the sentence to be served without the possibility of parole. She argues the trial court had

no authority to deny parole in this matter. The State concedes that this assignment of error

has merit. We agrees


         Defendant's sentencing exposure was imprisonment, with or without hard labor,
for not less than one year nor more than ten years, and a fine, at the discretion of the trial

court,   of not more than fifty thousand dollars.           LSA- R.S. 40: 967( B)( 1)(   a).     Following

defendant's adjudication as a third -felony habitual offender, her sentencing exposure


4 The Supreme Court reasoned, " Delay or no delay, the sentence the judge was required to impose would
have been the same. Thus, no prejudice could possibly have resulted from the failure of the court to comply
with the delay." State v. Seals, 684 So. 2d at 380.
5 We address this assignment of error because it involves an issue that will be presented upon remand.


                                                      2
increased to imprisonment for a determinate term not less than one- half the longest

possible sentence for the conviction and not more than twice the longest possible

sentence prescribed for a first conviction, i.e., imprisonment, at hard labor, for not less


than five years nor more than twenty years without benefit of probation or suspension of

sentence. See LSA- R. S. 15: 529. 1( A)( 3)( a) & ( G), &     State v. Bruins, 407 So. 2d 685, 687

 La. 1981) (" It is not a crime to be an habitual offender.                 The statute increases the


sentence for a recidivist. The penalty increase is computed by reference to the sentencing

provisions of the underlying offense. Similarly, the conditions imposed on the sentence

are those called for in the reference statute."). Defendant was sentenced to fifteen years

at hard labor without benefit of probation, parole, or suspension of sentence. There was

                                                     6
no authority to restrict parole in this matter.           Accordingly, this assignment of error has

merit.



         CONVICTION AND             HABITUAL OFFENDER ADJUDICATION AFFIRMED;

SENTENCE VACATED; REMANDED WITH INSTRUCTIONS.




fl The Child Endangerment Law ( CEL), LSA- R. S. 40: 967( B)( 2)( b), provides for a minimum mandatory
sentence of fifteen years without benefit of parole, probation, or suspension of sentence when the State
proves that " a minor child twelve years of age or younger is present in the home, mobile home or other
inhabited dwelling at the time of the commission of the offense[.]" In this matter, however, neither the
amended indictment nor the verdict form referenced the presence of any children ( or their ages) at the
time of the offense. Nor did defendant admit that triggering fact. Further, the jury was not charged
regarding the CEL. Thus, the CEL also provided no authority to restrict parole in this matter. See Apprendi
v. New Jersey, 530 U. S. 466, 476, 120 s.Ct. 2348, 2355, 147 L. Ed. 2d 435 ( 2000) ("[ A] ny fact (other than
prior conviction) that increases the maximum penalty for a crime must be charged in an indictment,
submitted to a jury, and proven beyond a reasonable doubt.'); Blakely v. Washington, 542 U. S. 296,
303, 124 S. Ct. 2531, 2537, 159 L. Ed. 2d 403 ( 2004) ("[ T] he' statutory maximum' for Apprendi purposes
is the maximum sentence a judge may impose solely on the basis of the facts reflected in thejury verdict
or admitted by the defendant.).



                                                      5
STATE OF LOUISIANA                                     STATE OF LOUISIANA


VERSUS                                                 COURT OF APPEAL


BRITTANY JOILE PALMER                                  FIRST CIRCUIT
SULLIVAN
                                                       2022 KA 0561




HOLDRIDGE, J., respectfully concurs.


      I would not address assignment of error four regarding the trial court' s order

that the sentence be served without parole.   This court is vacating the sentence and

remanding for resentencing by the trial court. We should not be advising the trial

court as to the manner or substance of the sentence to be imposed.